-The ASBCA determined that plaintiff was entitled to an equitable adjustment for acceleration under a contract for construction of Nike-Hercules facilities in Dade County, Florida, and remanded to the parties the matter of the amount thereof, for resolution by agreement or, that failing, by unilateral determination of the contracting officer. The contracting officer allowed a stated sum on the ground of plaintiffs failure to show that the equitable .adjustment due it "should exceed the amount found by the contracting officer.” Plaintiff seeks Wunderlich Act review of this determination. In a recommended decision filed June 20, 1977 (reported in full at 23 CCF para. 81,438) Trial Judge Harry E. Wood concluded that plaintiff is not entitled to recover, rejecting plaintiffs proffered adjusted total cost theory on the ground that it is purely theoretical and speculative, and also rejecting plaintiffs contention that the board should have compared plaintiffs actual manpower loading with its scheduled manpower loading, adjusted to reflect either the extended completion dates as *900determined by the board or the actual completion dates. On September 30, 1977 the court, by order, adopted the recommended decision as the basis for its judgment in this case, ordered that plaintiff is not entitled to recover, and dismissed the petition.